Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,193,513 (Bull, Jr. hereinafter).
In re claim 1, with reference to Figs. 1, 1A, and 2, Bull, Jr. discloses: A container, comprising: a body having a hollow interior, a first end (bottom), and a second end (top); a base (22) configured to enclose the first end of the body; a lid (35) sized and shaped to attach to the second end of the body; a false bottom (41) within the interior of the body comprising a loading mechanism (19, 21) in communication with a platform, wherein the loading mechanism is configured to move the platform in between a loaded position and an unloaded position (columns 1-2, lines 58-6), and wherein the platform comprises a wall (41) configured to hold a container (31); and a slip washer (34) in communication with the base and the loading mechanism configured to allow the loading mechanism to easily rotate (i.e. there is no structure present to prevent rotation of the loading mechanism 19, 21 with respect to the body).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (for a beverage) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
In re claim 2, with reference to the Figs. noted above, Bull, Jr. discloses the claimed invention including wherein the loading mechanism is a spring (21).
In re claim 3, with reference to the Figs. noted above, Bull, Jr. discloses the claimed invention including wherein the loading mechanism is an air pocket (i.e. in  region of foam 19/39).
In re claim 4, with reference to the Figs. noted above, Bull, Jr. discloses the claimed invention including wherein the loading mechanism is a foam material (19/39).
In re claim 5, with reference to the Figs. noted above, Bull, Jr. discloses the claimed invention including wherein the loading mechanism is a retractable cord (25/36).
In re claim 7, with reference to the Figs. noted above, Bull, Jr. discloses the claimed invention including wherein the lid is tapered (35, see Fig. 2).

Claim(s) 16, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,910,977 (Hilton hereinafter).
In re claim 16, with reference to Figs. 1-4, Hilton discloses: A beverage cooler, comprising: a body (10) having a hollow interior and a first end (bottom), and a second end (top); a base (11) configured to enclose the first end of the body; a lid (14) sized and shaped to attach to the second end of the body (see Fig. 2); and a loading 
In re claim 17, with reference to the Figs. noted above, Hilton discloses the claimed invention including wherein the platform comprises a wall configured to hold a beverage container (top wall of 18, see Fig. 2).
In re claim 18, with reference to the Figs. noted above, Hilton discloses the claimed invention including wherein the lid is tapered (gradual stepped diameters of lid 14 constitute “tapered” shape absent any specifically claimed contour of tapering).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull, Jr. as applied to claim 1 above, and further in view of US Patent No. 9,420,908 (White hereinafter).
In re claim 6, with reference to the Figs. noted above, Bull, Jr. discloses the claimed invention except wherein the body further comprises finger grips.
However, White discloses a container holder (10) with finger grips (26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided finger grips as taught by White to the body of Bull, Jr. for the predictable purposes of facilitating secure handling of the body and preventing dripping/spillage of contents.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull, Jr. as applied to claim 1 above, and further in view of US PG Pub No. 2016/0257482 (Gringer et al. hereinafter)
In re claim 8, with reference to the Figs. noted above, Bull, Jr. discloses the claimed invention except wherein the base is removably attached to the body with snap hooks.
However, with reference to Fig. 6, Gringer et al. discloses a dispenser which is spring loaded wherein a base (14) is removably attached with snap hooks (74, 78, see Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base of Bull, Jr. to have been attached via .

Claims 9-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,471,852 (Bau hereinafter).
In re claim 9, with reference to the Figs. noted above, Bull, Jr. discloses A beverage cooler, comprising: a body (2) having a hollow interior and a first end (bottom), and a second end (top); a base (3) configured to enclose the first end of the body; a lid (21) sized and shaped to attach to the second end of the body; a conical tapered spring (78) comprising a smaller end (at 79) and a larger end (at 77), wherein the larger end is in communication with the base and the smaller end in communication with a platform (79), such that the spring is configured to move the platform in between a loaded position and an unloaded position (column 5, lines 29-37); and a slip washer (“spindle” 64) in communication with the base and the larger end of the spring configured to allow the spring to easily rotate (no structure prevents the spring from rotating, therefore, were enough force applied to the spring, it would easily rotate and meet the claimed functional limitation).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for beverages) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
Bau fails to disclose wherein the smaller end of the spring engages the base and the larger end of the spring engages the platform.
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have inverted the large and small end because Applicant has not disclosed that the claimed orientation provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the inverted orientation of Bau because the conical shape of the spring is taught and the orientation does not change the compression characteristics of the springs function.
Therefore, it would have been an obvious matter of design choice to modify Bau to obtain the invention as specified in the claim.  Note that Applicant’s specification at paragraphs 0032 and 0039 do not disclose why the orientation of the larger and smaller end is critical.
In re claim 10, with reference to the Figs. noted above, Bau discloses the claimed invention including wherein the platform (79) has a wall (top surface of 79) configured to hold a container (6).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for beverages) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
In re claim 11, with reference to the Figs. noted above, Bau discloses the claimed invention including wherein the lid (21) is tapered (see fig. 2).
In re claim 12, with reference to the Figs. noted above, Bau discloses the claimed invention including wherein the body further comprises finger grips (see contours in Fig. 1 below).
[AltContent: rect][AltContent: textbox (Finger Grip)][AltContent: textbox (Finger Grip)][AltContent: rect]
    PNG
    media_image1.png
    311
    217
    media_image1.png
    Greyscale

In re claim 14, with reference to the Figs. noted above, Bau discloses the claimed invention including wherein the base comprises a nipple (77) that the smaller end of the spring encircles (as modified in re claim 9 above).
In re claim 15, with reference to the Figs. noted above, Bau discloses the claimed invention including wherein the base comprises a nipple top (outer cylindrical sidewall of boss/nipple 77) that secures the nipple to the smaller end of the spring (as modified in re claim 9 above).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bau as applied to claim 9 above, and further in view of Gringer et al.
In re claim 13, with reference to the Figs. noted above, Hilton discloses the claimed invention except wherein the base is removably attached to the body with snap hooks.
However, with reference to Fig. 6, Gringer et al. discloses a dispenser which is spring loaded wherein a base (14) is removably attached with snap hooks (74, 78, see Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base of Hilton to have been attached via snap hooks as taught by Gringer et al. for the purposes of facilitating easy removal and reassembly for cleaning or replacement of components as is common in the art and preventing inadvertent removal of the base by twisting, as removal of the snap hooks require a more deliberate opening motion.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton as applied to claim 16 above, and further in view of White.
In re claim 19, with reference to the Figs. noted above, Hilton discloses the claimed invention except wherein the body further comprises finger grips.
However, White discloses a container holder (10) with finger grips (26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided finger grips as taught by White to the body of Hilton for the predictable purposes of facilitating secure handling of the body and preventing dripping/spillage of contents. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilton as applied to claim 16 above, and further in view of Gringer et al.
In re claim 20, with reference to the Figs. noted above, Hilton discloses the claimed invention except wherein the base is removably attached to the body with snap hooks.
However, with reference to Fig. 6, Gringer et al. discloses a dispenser which is spring loaded wherein a base (14) is removably attached with snap hooks (74, 78, see Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base of Hilton to have been attached via snap hooks as taught by Gringer et al. for the purposes of facilitating easy removal and reassembly for cleaning or replacement of components as is common in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733